                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI ·
                                    EASTERN DIVISION


ROSS DOZIER,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
        V.                                        )   No. 4:17-CV-02889-JAR
                                                  )
USM CASULATY INSURANCE,                           )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs motion for bills of costs. (Doc. ·No. 103).

This action was filed by Plaintiff asserting breach of contract and vexatious refusal to pay against

his insurer, USM Casualty Insurance. The matter came before a jury for trial on June 24, 2019.

On June 27, 2019, the jury returned a verdict in favor of Plaintiff.   .

        On July 2, 2019, Plaintiff filed his motion for bill of hosts, asserting entitlement to costs

pursuant to Federal Rule of Civil Procedure 54 and. 28 U.S.C. § 1920, in the amount of

$11,775.60. On July 16, 2019, USM filed objections to Plaintiffs bill of costs, specifically

taking issue with Plaintiffs submission of $2,009.01 for "fees for exemplification and the costs

of making copies of any materials where the copies are necessarily obtained for use in the case"

without an invoice or any itemization.

        Plaintiffs filed a reply, attaching an invoice from Document Copy Service for copies of

19,208 documents and 412 tabs. (Doc. No. 105-1). Plaintiff contends that the invoice represents

the total amount for the one-time task for printing the documents Plaintiff anticipated referencing

in Court at trial.
          This matter is fully briefed and ready for disposition. For the reasons set forth below,

Plaintiffs motion will be granted. ·

          I.     Legal standard

          Rule 54(d) of the Federal Rules of Civil Procedure provides that "costs-other than .

attorney's fees-should be allowed to the prevailing party." Cowden v. BNSF Railway Co., 2014

WL 107844, at *1 (E.D. Mo. Jan 3, 2014). Pursuant to 28 U.S.C. § 1920, the Court may tax costs

for: (1) fees of the clerk and marshal; (2) fees for printed or electronically recorded transcripts

necessarily obtained for use in the case; (3) fees and disbursements for printing and witnesses;

(4) fees for exemplification and the cost of making copies of any materials where the copies are

necessarily obtained for use in the case; (5) docket fees under § 1923 of this title; (6)

compensation of court appointed experts, compensation of interpreters, and salaries, fees,

expenses, and costs of special interpretation services under § 1828 of this title.

          The Court may not award costs other than those authorized by § 1920, because this

section "imposes rigid controls on cost-shifting in federal courts." Cowden, 2014 WL 107844, at

*1 (quoting Brisco-Wade v. Carnahan, 297 F.3d 781, 782 (8th Cir. 2002)). Upon objection by

the opposing party as to authorized costs, however, the Court may exercise its discretion to grant

or deny costs. Id. (citing Pershern v. Fiatallis North America,- Inc., 834 F.2d 136, 140 (8th Cir.

1987)).

          "Rule 54(d) directs that costs, such as necessary photocopies, 'shall be allowed as of

course to the prevailing party unless the court otherwise directs."'        Concord Boat Corp. v.

Brunswick Corp., 309 F.3d 494,498 (8th Cir. 2002) (citing Fed. R. Civ. P. 54(d)). "[N]umerous

district courts within the Eighth Circuit have refused to tax discovery-related copying costs" and

have stated that copies of papers '"necessarily obtained for use in the case' covers only the




                                                -2-
'cost of actually trying a case in the courtroom.'" Little Rock Cardiology Clinic PA v. Baptist

Health, 591 F,3d 591, 602 (8th Cir. 2009) (quoted case omitted) (no abuse of discretion for

refusal to tax discovery-related copying costs). However, "[a]mounts sought for copy expenses

must be documented or itemized in such a way that the Court can meaningfully evaluate the .

request." Lift Truck Lease & Serv., Inc. v. Nissan Forklift Corp., N Am., No. 4:12-CV-153 CAS,

2013 WL 6331578, at *5 (E.D. Mo. Dec. 5, 2013) (citing Yaris v. Special School Dist. of St.

Louis County, 604 F. Supp. 914,915 (E.D. Mo. 1985).

        Here, Plaintiff submitted a single invoice totaling $2,009.01 for the cost of copying

19,208 documents. Although the invoice is not itemized, the amount sought encompasses one

large printing task for documents that Plaintiff needed in anticipation of trial. The Court notes

that voluminous medical records and insurance documents were at issue in this case. Thus, it

concludes that the copies were "necessarily obtained for use in the case" and will allow copy

costs of $2,009.01.

        USAA does not raise any other objections to Plaintiffs bill of costs. Because there is no

compelling reason to depart from Rule 54(d)' s standard procedure of awarding •the prevailing

party its costs, the Court will award costs to Plaintiff.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs motion for bill of costs (Doc. No. 103) is

GRANTED.

        IT IS FURTHER ORDERED that costs shall be taxed against Defendant USAA

Casualty Insurance Company and in favor of Plaintiff Ross Dozier in the amount of $11,775.60.

Dated this 26th day of July, 2019.




                                                  -3-
       .ROSS
      D STATES DISTRICT JUDGE




-4-
